Citation Nr: 1540444	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-10 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney



ATTORNEY FOR THE BOARD

S. Heneks, Senior Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  The Veteran died in September 2011, and the death certificate lists the immediate cause of death as acute myelocytic leukemia.
 
2.  The Veteran served in the Republic of Vietnam during a time in which exposure to herbicides is presumptive.

3.  The Veteran's cause of death due to acute myelocytic leukemia is related to his military service, to include his presumed exposure to herbicides.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a), (b).

In determining whether the disorder that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to service connection apply.  38 U.S.C.A. § 1310.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).

The Board finds that service connection for the cause of the Veteran's death is warranted.  The Veteran served in the Republic of Vietnam from January 1970 to January 1971.  Thus, he is presumed to have been exposed to herbicides.  The Veteran's DD Form 214 reflects that he served as a vehicle operator/dispatcher.

The Veteran died in September 2011.  His immediate cause of death is listed on his death certificate as acute myelocytic leukemia.  

In August 2015, VA received a private medical opinion from Dr. S.D. Gore.  Dr. opined that it is more likely than not that the Veteran's myeloid leukemia was related to his service in Vietnam, via his exposure to Agent Orange and benzene.  Dr. Gore noted that a subset of patients have a history of environmental and/or occupational exposures which almost certainly played a causative role in the formation of the patient's leukemia, and that benzene is perhaps the best characterized chemical leukemogen.  Dr. Gore observed that the Veteran served as a vehicle operator and likely handled fuel and solvents, to include diesel fuel, which are known to contain benzene.  Dr. Gore stated that the medical literature has associated benzene exposure to the development of leukemia.  He opined that to a reasonable degree of scientific and medical certainly that at least as early as 1961, benzene had been definitely identified as an industrial leukemogen, capable of causing acute myeloid leukemia.  In addition, although Dr. Gore acknowledged that VA has not recognized acute myeloid leukemia for presumptive purposes based on Agent Orange exposure, he stated that epidemiologic studies of an area contaminated with dioxin after an industrial accident demonstrated up to an 8 fold increased risk of death from myeloid leukemia in men exposed to dioxin, which he concluded clearly shows an increased incidence of leukemia.  

The Board affords Dr. Gore's opinion great probative value as he specializes in the treatment of cancers of the blood and lymphatic system, and diagnoses and treats dozens of leukemia patients every year.  His area of expertise is acute myeloid leukemia, the Veteran's cause of death.  In providing his opinion, he referenced epidemiologic studies and other medical literature in support of his conclusions.  Dr. Gore also was aware of the Veteran's presumed exposure to herbicides, as well as his potential exposure to benzene via fuel and solvents while serving as a vehicle operator in Vietnam.  For these reasons, the Board finds the opinion persuasive.  

Accordingly, the probative and persuasive evidence supports the claim and the claim is granted.

ORDER


Entitlement to service connection for the cause of the Veteran's death is granted.








____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


